Determination unanimously confirmed and petition dismissed without costs. Memorandum: The determination of respondent Chief of Police denying petitioner’s application to renew an amusement center license was supported by substantial evidence (see, Merchants Rd. v Leach, 92 AD2d 719). The Chief of Police had the authority to deny petitioner’s application for renewal for failure to comply with Rochester Code provisions (see, Rochester Code § 29-15 [A]; § 29-18 [A]). Petitioner had been convicted of violating the noise ordinance of the City of Rochester (Rochester Code § 75-12 [A]) on numerous occasions in the six months prior to the application for renewal. At the hearing, neighborhood residents, police and the owner and an employee of Jazzberry’s testified to disorder on the premises and incidents of noise audible beyond the property line. (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Wesley, J.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.